Name: Council Decision (CFSP) 2017/153 of 27 January 2017 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2017-01-28

 28.1.2017 EN Official Journal of the European Union L 23/19 COUNCIL DECISION (CFSP) 2017/153 of 27 January 2017 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 January 2011, the Council adopted Decision 2011/72/CFSP (1) concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia. (2) The restrictive measures set out in Decision 2011/72/CFSP apply until 31 January 2017. On the basis of a review of that Decision, the restrictive measures should be extended until 31 January 2018. Furthermore, the identifying information concerning two listed persons should be updated. (3) Decision 2011/72/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/72/CFSP is amended as follows: (1) Article 5 is replaced by the following: Article 5 This Decision shall apply until 31 January 2018. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 January 2017. For the Council The President E. SCICLUNA (1) Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (OJ L 28, 2.2.2011, p. 62). ANNEX The entries for the following persons set out in the Annex to Decision 2011/72/CFSP are replaced by the entries below: Name Identifying information Grounds 27. Sirine (Cyrine) Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 21 August 1971, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Marwan MABROUK, holder of NIC No 05409131. Holder of Tunisian Passport No x599070 issued in November 2016 expiring on 21.11.2021. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 28. Mohamed Marwan Ben Ali Ben Mohamed MABROUK Tunisian, born in Tunis 11 March 1972, son of Jaouida El BEJI, married to Sirine BEN ALI, CEO, residing at 8 rue du Commandant BÃ ©jaoui  Carthage  Tunis, holder of NIC No 04766495. Holder of French Passport No 11CK51319 expiring on 1.8.2021. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person.